—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered October 28, 1994, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The jury’s rejection of the affirmative defense of extreme emotional disturbance was not against the weight of the evidence. We see no reason to disturb the jury’s evaluation of conflicting expert testimony.
The court’s examination of the defense expert was not so excessive as to warrant reversal (see, People v Moulton, 43 NY2d 944).
Defendant’s contention that his right to a unanimous verdict was violated by the court’s charge is not preserved for review (People v Garcia, 210 AD2d 143, lv denied 85 NY2d 862), and we decline to review it in the interest of justice. Were we to review it, we would find that the court’s charge sufficiently conveyed the requirement of unanimity.
The court provided a meaningful response to an inquiry from the jurors concerning its charge on the extreme emotional disturbance defense (see, People v Malloy, 55 NY2d 296, 301, cert denied 459 US 847).
We perceive no abuse of sentencing discretion.
We have considered defendant’s remaining contention and find it to be unpreserved and without merit. Concur — Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.